DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is drawn to a compound of formula (IV), wherein Z is defined in lines 4-5, however there is not a Z moiety in formula (IV).  The Examiner notes that there are also references to Z in claims 21, 31 and 34.

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, Claim 34 is drawn to a compound of formula IVA (i.e. a free oxime compound), while claim 20 is drawn to a compound of formula IV (i.e. an oxime ester compound).  In other words, the compound of claim 34 is a precursor of the compound of claim 20, not a further limiting embodiment.  Therefore, claim 34 does not further limit claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Pertinent Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0210749 discloses highly-sensitive oxime ester compounds as photopolymerization initiators in photosensitive resin compositions.  An oxime ester compound represented by the following general formula (I) is used as the photopolymerization initiator in a photosensitive resin composition.
  JP 2009-029929 discloses a polymerizable composition which has good solvent solubility and excels in orientation controllability, optical properties, and photocurability.  The polymerizable composition comprises a polymerizable liquid crystal compound having, as a polymerizable group, a (meth)acryloyl group which may be substituted with a halogen and a compound having a carbazole skeleton and an acyloxime ester as a radical photopolymerization initiator.
WO 2011/122025 a photocurable resin composition exhibits a good black color while also being highly sensitive.  A dry film resulting therefrom feels very dry to the touch.  The disclosed photocurable .

Allowable Subject Matter
5.	Claims 20-33 and 35-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	Claims 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) or 35 U.S.C. 112 (pre-AIA ), 2nd and 4th paragraphs, set forth in this Office action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        






JAM
2/19/21